COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Glenn Blair v. Angela McClinton

Appellate case number:    01-16-00431-CV

Trial court case number: 15-DCV-228828

Trial court:              505th District Court of Fort Bend County

       The court confirms the trial court reporter’s request for clarification that the reporter’s
record for this appeal need only include the February 23, 2016 record from the hearing on the
underlying bill of review.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually


Date: December 6, 2016